STATE OF LOUISIANA
     COURT OF APPEAL, FIRST CIRCUIT
STATE OF LOUISIANA                               NO. 2021 KW 1538

VERSUS

LESLIE YOUNG                                    MARCH 14, 2022


In Re:    Leslie Young,   applying for supervisory writs, 19th
          Judicial District Court, Parish of East Baton Rouge,
          No. 02-87-0665.


BEFORE:   HOLDRIDGE, CHUTZ, AND HESTER, JJ.

     WRIT DENIED AS MOOT.   The records of the East Baton Rouge
Parish Clerk of Court's Office reflect that the district court
acted on relator's "Motion for remedy, redress of the sanity
violation that occurred in the instant case/and petitioner is
requesting  the   trial  court  to   c [ o] nduct  a   nunc-pro-tunc
competency hearing" on June 25, 2021.       Relator may obtain from
the district court a copy of the trial court's ruling on his
motion.

                                   GH
                                   WRC
                                   CHH




COURT OF APPEAL,   FIRST CIRCUIT



     DEPUTY CL K OF COURT
          FOR THE COURT